Hopkins, J.,
concurs in the result, with the following memorandum: I am of the opinion that the discretion of the court was not abused in denying defendant’s motion to withdraw his plea of guilty. It appears that he pleaded guilty with full recognition of its import, after conferring with counsel and after making statements in open court which indicated his complicity in the crime to which he pleaded. Nevertheless, I must add that I do not believe that, once a hearing is directed by the court on a defendant’s application to withdraw a plea, all constitutional safeguards cease. A defendant is entitled to the continued and complete representation of counsel at all stages of the criminal prosecution (N. Y. Const., art. I, § 6; Code Crim. Pro., § 8). Here the court called defendant’s counsel as a witness during the hearing on the application to withdraw the plea and interrogated him concerning conversations between him and defendant prior to the taking of the plea of guilty. Defendant under these circumstances was virtually without counsel and at a disadvantage either to claim the attorney-client privilege or to rebut the testimony. Though this procedure in my opinion was improper and counsel was under a duty to provide fair representation to defendant even if defendant was pursuing a course contrary to counsel’s advice, I am not persuaded that justice requires that defendant’s application be granted. I therefore eoneur.